Title: To James Madison from Edward Livingston, 6 May 1808
From: Livingston, Edward
To: Madison, James



Sir,
Geo. Town 6. May 1808.

The Departure of the President, has prevented my making to him personally as I intended an Application relative to the Steps taken by the United States with respect to my property at New Orleans.  I therefore take the liberty of Stating my Ideas to you with a request that they may be forwarded to Monticello as soon as possible; my Absence being so extremely injurious to my affairs that Nothing but an Object on which my fortune or ruin depends Could have induced me to undertake the Voyage
I Shall not Sir enter into any reflexions on the Nature of the proceedings, adopted with respect to me.  Conscious that I have done Nothing to merit the peculiar Displeasure of the Executive, I am persuaded that unless some gross misrepresentations had been Made of my title to this property I should not for a moment have been disquieted in its possession and that unless my conduct or sentiments had been Calumniated, some mode less injurious both to my feelings and fortune would have been pursued of Ascertaining the rights of the public.
It will not however I trust be deemed improper to say that having purchased from one whose title and possession had been confirmed by the final and unanimous Decree of three Judges appointed by President, I was sufferred during nine Months to expend my whole fortune in improvements and was then forcibly and disgracefully driven off, without trial without hearing without a Days Notice, and had the Mortification to see works which had cost me the fruits of four years Exile and hard labour swept away by the Annual inundation of the River against which I should in a few days have secured them.
In stead of making loud complaints or appealing to the public in a Case which I could easily have shewn, regarded every individual in the Community, I have been uniformly Silent, persuaded that as Soon as I Should be heard I could so demonstrate the justice of my cause as to Ensure future tranquillity in my possession, prepared for the Sake of peace to renounce that very heavy indemnity to which I am strictly entitled.  In this hope I came to the Seat of Government.  This hope I still retain tho’ I can not but lament my ill fortune in arriving, after a Voyage of some thousand miles at a moment when the Presidents affairs would not permit him to give me half an hours Audience.  Within that time I think I could have convinced him of the justice of my claim if I had been permitted to support it by a Verbal explanation of the different Documents I have brought with me.  As it is I confine myself to the following proposition, which I flatter myself will not be rejected
That the Attorney General be Directed to examine the Documents, and Authorities I shall produce and if he shall Decide as I feel Confident he will that the United States have no claim to the land that then a Counter order shall be Dispatched to the Marshall of the District & I shall be left in the quiet enjoyment of my property.  But that if he should think the U. S. have such a Claim as ought to be prosecuted then such Measures may be taken by a feigned issue (as was Done in the Case of the Duty on Sugar) in one of the Districts of the U. S. or by a foreign jury in the territory of Orleans as will Secure an impartial Decision
I flatter myself that this proposition Evinces the Confidence I have in the Officers of the U S. as well as that I feel in the justice of my cause; as this Question however depends on the principles of the Civil Law I have no Objection that the President should name either at my expence or that of the public, some other person conversant in that Code to join the Attorney General in his deliberation.  I have the Honor to be Very Respectfully Your Mo Obdt. Sert

Edw Livingston

